FOURTH AMENDMENT AND JOINDER TO REVOLVING CREDIT
AND SECURITY AGREEMENT

This Fourth Amendment to Revolving Credit and Security Agreement (the
“Amendment”) is effective as of this 31st day of December, 2010 by and among
RAND A TECHNOLOGY CORPORATION, a corporation organized under the laws of the
Province of Ontario (“Foreign Borrower”), RAND WORLDWIDE SUBSIDIARY, INC., a
Delaware corporation and successor by merger of Rand Worldwide U.S., Rand
Imaginit and Rand Michigan, each as defined below (f/k/a Avatech Worldwide
Subsidiary, Inc., “Joining “Borrower” or “US Borrower” and together with the
Foreign Borrower, collectively the “Borrowers” and each a “Borrower”), the
financial institutions which are now or which hereafter become a party hereto
(collectively, the “Lenders” and each individually a “Lender”) and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, the
“Agent”).

BACKGROUND

A. On August 14, 2009, Rand Worldwide U.S. Holdings, Inc., a corporation
organized under the laws of the State of Delaware (“Rand Worldwide U.S.”), Rand
Imaginit Technologies, Inc., a corporation organized under the laws of the State
of Delaware (“Rand Imaginit”), Rand Technologies of Michigan, Inc., a
corporation organized under the laws of the State of Michigan (“Rand Michigan”),
Foreign Borrower, Lenders and Agent entered into that certain Revolving Credit
and Security Agreement (as same has been or may be amended, modified, renewed,
extended, replaced or substituted from time to time, the “Loan Agreement”) to
reflect certain financing arrangements between the parties thereto. The Loan
Agreement and all other documents executed in connection therewith to the date
hereof are collectively referred to as the “Existing Financing Agreements.” All
capitalized terms used herein and not otherwise defined herein shall have the
meaning assigned to such terms in the Loan Agreement.

B. Effective as of December 31, 2010, (a) Rand Imaginit merged with and into
Rand Worldwide U.S., (b) Rand Michigan merged with and into Rand Worldwide U.S.,
and (c) Rand Worldwide U.S. merged with and into Joining Borrower and, in
connection therewith, the name of the Joining Borrower has been changed from
“Avatech Solutions Subsidiary, Inc.” to “Rand Worldwide Subsidiary, Inc.” (the
“Transactions”).

C. As a result of the Transactions, Agent and Lenders agree that (i) that
certain Collateral Pledge Agreement dated as of August 14, 2009 by Rand
Worldwide U.S. in favor of Agent shall be terminated effective as of the
Effective Date and (ii) that certain Collateral Pledge Agreement dated as of
August 14, 2009 by Rand Worldwide Foreign Holdings, Inc., a Delaware corporation
(f/k/a Rand Worldwide, Inc.), in favor of Agent shall be amended such that the
Equity Interests in Rand Worldwide U.S. shall no longer constitute Pledged
Collateral (as such term is defined therein) as of the Effective Date.

D. Borrowers have requested that Agent and Lenders (i) modify certain provisions
contained in the Loan Agreement, (ii) join Joining Borrower as a Borrower to the
Loan Agreement, (iii) consent to the Transactions, and (iv) terminate the
Guaranty executed by each Ampersand Guarantor, and Agent and Lenders are willing
to do so on the terms and conditions hereafter set forth.

NOW, THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:

1. Joinder.

(a) Upon the effectiveness of this Amendment, Joining Borrower joins in as,
assumes the obligations and liabilities of, adopts the obligations, liabilities
and role of, and becomes, a Borrower under the Loan Agreement and the Existing
Financing Agreements. All references to Borrower or Borrowers contained in the
Existing Financing Documents are hereby deemed for all purposes to also refer to
and include Joining Borrower as a Borrower and Joining Borrower hereby agrees to
comply with all terms and conditions of the Existing Financing Agreements as if
Joining Borrower were an original signatory thereto.

(b) Without limiting the generality of the provisions of paragraph (a) above,
Joining Borrower hereby becomes liable on a joint and several basis, along with
all other Borrowers, for all Advances made by Lenders under the Existing
Financing Agreements and all Obligations under the Existing Financing
Agreements.

2. Amendments to Loan Agreement.

(a) On the Effective Date, a new definition shall be added to the Loan Agreement
in its appropriate alphabetical location as follows:

“Fourth Amendment Closing Date” shall mean December 31, 2010.

“Rand Subsidiary” shall mean Rand Worldwide Subsidiary, Inc., a Delaware
corporation formerly known as Avatech Solutions Subsidiary, Inc.

“Rand Worldwide” shall mean Rand Worldwide, Inc., a Delaware corporation,
formerly known as Avatech Solutions Inc.

(b) On the Effective Date, the following definitions contained in Section 1.2 of
the Loan Agreement are hereby amended and restated in their entirety as follows:

“Applicable Margin” for Revolving Advances and the facility fee under
Section 3.3(b) hereof (herein referred to as the “Facility Fee”) shall mean, as
of the Fourth Amendment Closing Date and through the delivery of the quarterly
financial statements of Borrowers on a Consolidated Basis for the fiscal quarter
ending December 31, 2011, the applicable percentage specified below:

                  APPLICABLE MARGINS FOR
REVOLVING ADVANCES THAT
ARE DOMESTIC RATE LOANS  
APPLICABLE MARGINS FOR
REVOLVING ADVANCES THAT
ARE EURODOLLAR RATE
LOANS
  APPLICABLE MARGINS FOR
FACILITY FEE


       
 
          1.75 %  
2.75%
    .375 %        
 
       

Thereafter, effective as of the first Business Day following receipt by Agent of
the quarterly financial statements of Borrowers on a Consolidated Basis for the
previous fiscal quarter (each day of such delivery, an “Adjustment Date”), the
Applicable Margin for the Revolving Advances or the Facility Fee, as applicable,
shall be adjusted, if necessary, to the applicable percent per annum set forth
in the pricing table below corresponding to the Fixed Charge Coverage Ratio (as
determined in accordance with Section 6.5) ending on the last day of the most
recently completed fiscal quarter prior to the applicable Adjustment Date (each
such period, a “Calculation Period”):

                         
Fixed Charge Coverage
Ratio
  Applicable Margins
for Revolving
Advances that are
Domestic Rate Loans   Applicable Margins
for Revolving
Advances that are
Eurodollar Rate
Loans   Applicable Margins
for Facility Fee




 
                       
Less than 1.75 to 1.00
    2.50 %     3.25 %     .5 %
 
                       
Greater than or equal
to 1.75 to 1.00 but
less than 2.75 to
1.00
  2.25%



  3.00%



  .5%




 
                       
Greater than or equal
to 2.75 to 1.00
  1.75%

  2.75%

  .375%


 
                       

If the Borrowers shall fail to deliver the financial statements, certificates
and/or other information required under Sections 9.7 or 9.8 by the dates
required pursuant to such section, each Applicable Margin shall be conclusively
presumed to equal the highest Applicable Margin specified in the pricing table
set forth above until the date of delivery of such financial statements,
certificates and/or other information, at which time the rate will be adjusted
based upon the Fixed Charge Coverage Ratio reflected in such statements.

If, as a result of any restatement of, or other adjustment to, the financial
statements of Borrowers on a Consolidated Basis or for any other reason, the
Agent determines that (a) the Fixed Charge Coverage Ratio as previously
calculated as of any applicable date was inaccurate, and (b) the proper
calculation of the Fixed Charge Coverage Ratio would have resulted in different
pricing for any period, then (i) if the proper calculation of the Fixed Charge
Coverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall automatically and retroactively be obligated to pay to the
Agent, promptly upon demand by the Agent, an amount equal to the excess of the
amount of interest that should have been paid for such period over the amount of
interest actually paid for such period; and (ii) if the proper calculation of
the Fixed Charge Coverage Ratio would have resulted in lower pricing for such
period, Lenders shall have no obligation to repay interest to the Borrowers;
provided, that, if as a result of any restatement or other event a proper
calculation of the Fixed Charge Coverage Ratio would have resulted in higher
pricing for one or more periods and lower pricing for one or more other periods
(due to the shifting of income or expenses from one period to another period or
any similar reason), then the amount payable by the Borrowers pursuant to clause
(i) above shall be based upon the excess, if any, of the amount of interest that
should have been paid for all applicable periods over the amounts of interest
actually paid for such periods.

“Change of Ownership” shall mean (a) 100% of the Equity Interests of Rand
Subsidiary is no longer owned or controlled by a Person who is its Original
Owner, (b) 100% of the Equity Interests of Holdings is no longer owned or
controlled by a Person who is its Original Owner, (c) 100% of the Equity
Interests of Rand A is no longer owned or controlled by a Person who is its
Original Owner, (d) 51% of the Equity Interests of Rand Worldwide is no longer
owned or controlled by a Person who is its Original Owner, (e) 80% of the Equity
Interests of RWW LLC is no longer owned or controlled by a Person who its
Original Owner or (f) any merger, consolidation or sale of substantially all of
the property or assets of any Borrower unless such Borrower is merged or
consolidated with and into another Borrower or such sale of property or assets
is to another Borrower.

“Domestic Subsidiary Stock” shall mean all of the issued and outstanding Equity
Interests owned by Rand Worldwide of Rand Subsidiary and Holdings.

“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, the ratio of (a) EBITDA, minus Unfunded Capital Expenditures made during
such period, minus distributions (including tax distributions) made during such
period and dividends, minus cash taxes paid during such period, plus, to the
extent deducted in the calculation of EBITDA, expenses incurred in connection
with the Avatech Solutions, Inc. merger in an aggregate amount not to exceed
$1,800,000 to (b) all Debt Payments (other than prepayments of Advances) made
during such period.

“Guarantor” shall mean Holdings and any other Person who may hereafter guarantee
payment or performance of the whole or any part of the Obligations and
“Guarantors” means collectively all such “Persons.”

“Holdings” shall mean Rand Worldwide Foreign Holdings, Inc., a Delaware
corporation formerly known as Rand Worldwide, Inc.

“Maximum Loan Amount” shall mean $9,000,000.

“Maximum Revolving Advance Amount” shall mean $9,000,000; provided, however,
that when such term is used with respect solely to US Borrowers it shall mean
the Maximum US Revolving Advance Amount and when used with respect solely to
Foreign Borrower it shall mean the Maximum Foreign Revolving Advance Amount.

“Maximum US Revolving Advance Amount” shall mean $9,000,000.

“Original Owner” shall mean with respect to (i) RWW LLC, the Ampersand
Guarantors, (ii) Rand Worldwide, RWW LLC, (iii) Holdings, Rand Worldwide,
(iv) Rand Subsidiary, Rand Worldwide, and (v) Rand A, Holdings.

“Pledge Agreement” shall mean, collectively, that Pledge Agreement dated as of
August 14, 2009 executed by Holdings in favor or Agent, as amended from time to
time; Pledge Agreement dated as of December 31, 2010 executed by Rand Worldwide
in favor of Agent; and any other pledge agreement executed by any other Person
to secure the Obligations.

(c) On the Effective Date, Section 1.1 shall be deleted in its entirety and
replaced as follows:

Accounting Terms. As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP; provided,
however, whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP as applied in preparation of the
unaudited financial statements of Borrowers on a consolidated and consolidating
basis for the fiscal year ended December 31, 2010.

(d) On the Effective Date, Section 6.5 shall be deleted in its entirety and
replaced as follows:

Fixed Charge Coverage Ratio. Commencing as of March 31, 2011, cause to be
maintained as of the end of each fiscal quarter, a Fixed Charge Coverage Ratio
of not less than 1.5 to 1.0, measured on a rolling four (4) quarter basis;
provided, however, the calculation for the fiscal quarter ending (i) March 31,
2011 shall be measured on a trailing three (3) month basis, (ii) June 30, 2011
shall be measured on a trailing six (6) month basis, and (iii) September 30,
2011 shall be measured on a trailing nine (9) month basis.

(e) On the Effective Date, Section 9.7 shall be deleted in its entirety and
replaced as follows:

Annual Financial Statements. Furnish Agent and Lenders within one hundred twenty
(120) days after the end of each fiscal year of Borrowers, financial statements
of Rand Worldwide on a consolidating and consolidated basis including, but not
limited to, statements of income and stockholders’ equity and cash flow from the
beginning of the current fiscal year to the end of such fiscal year and the
balance sheet as at the end of such fiscal year, all prepared in accordance with
GAAP applied on a basis consistent with prior practices, and in reasonable
detail and reported upon without qualification by an independent certified
public accounting firm selected by Borrowers and satisfactory to Agent (the
“Accountants”). The report of the Accountants shall be accompanied by a
statement of the Accountants certifying that (i) they have caused this Agreement
to be reviewed, (ii) in making the examination upon which such report was based
either no information came to their attention which to their knowledge
constituted an Event of Default or a Default under this Agreement or any related
agreement or, if such information came to their attention, specifying any such
Default or Event of Default, its nature, when it occurred and whether it is
continuing, and such report shall contain or have appended thereto calculations
which set forth Borrowers’ compliance with the requirements or restrictions
imposed by Sections 6.5, 7.4, 7.5,7.6, 7.7, 7.8 and 7.11 hereof. In addition,
the reports shall be accompanied by a Compliance Certificate.

(f) On the Effective Date, Section 13.1 shall be deleted in its entirety and
replaced as follows:

Term. This Agreement, which shall inure to the benefit of and shall be binding
upon the respective successors and permitted assigns of each Borrower, Agent and
each Lender, shall become effective on the date hereof and shall continue in
full force and effect until December 31, 2012 (the “Term”) unless sooner
terminated as herein provided. Borrowers may terminate this Agreement at any
time upon ninety (90) days’ prior written notice upon payment in full of the
Obligations. In the event the Obligations are prepaid in full prior to the last
day of the Term (the date of such prepayment hereinafter referred to as the
“Early Termination Date”), Borrowers shall pay to Agent for the benefit of
Lenders an early termination fee in an amount equal to (i) $120,000 if the Early
Termination Date occurs on or after the Closing Date to and including
December 31, 2011 and (ii) $60,000 if the Early Termination Date occurs on or
after January 1, 2012 to and including the date immediately preceding the
expiration of the Term. Notwithstanding the foregoing, if Borrowers refinance
the Obligations with the proceeds of another credit facility with PNC as Agent
at any time on or after January 1, 2012, the early termination fee payable under
section (ii) hereof shall be waived.

3. Security Interest. As security for the payment of the Obligations, and
satisfaction by Borrowers of all covenants and undertakings contained in the
Loan Agreement, the Other Documents and the Existing Financing Agreements, each
Borrower reconfirms the prior grant of the security interest in and first
priority, perfected lien in favor of Agent for its benefit and the ratable
benefit of each Lender, upon and to, all of its right, title and interest in and
to the Collateral, whether now owned or hereafter acquired, created or arising
and wherever located, and Joining Borrower hereby assigns and grants in favor of
Agent for its benefit and the ratable benefit of each Lender, a continuing first
priority, perfected lien and security interest in and upon the Collateral of
Joining Borrower, whether now owned or hereafter acquired or arising and
wherever located.

4. Representations and Warranties of Borrowers. Each Borrower hereby:

(a) reaffirms all representations and warranties made to Agent and Lenders under
the Loan Agreement and all of the other Existing Financing Agreements and
confirms that all are true and correct in all material respects as of the date
hereof (except to the extent any such representations and warranties
specifically relate to a specific date, in which case such representations and
warranties were true and correct in all material respects on and as of such
other specific date);

(b) reaffirms all of the covenants contained in the Loan Agreement (as amended
hereby), covenants to abide thereby until all Advances, Obligations and other
liabilities of Borrowers to Agent and Lenders under the Loan Agreement of
whatever nature and whenever incurred, are satisfied and/or released by Agent
and Lenders;

(c) represents and warrants that no Default or Event of Default (other than a
Potential Default (as defined below)) has occurred and is continuing under any
of the Existing Financing Agreements or would occur after giving effect to this
Amendment;

(d) represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary limited liability company or corporate
action, as applicable, and that the officers executing this Amendment on its
behalf were similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its certificate of incorporation or formation,
operating agreement, bylaws, or other formation documents, as applicable, or of
any contract or agreement to which it is a party or by which any of its
properties are bound; and

(e) represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.

5. Fee. On the date first noted above, Borrowers shall deliver to Agent, for the
benefit of Lenders, a non-refundable fee of $35,000 in immediately available
funds, such fee to be fully earned upon receipt and not subject to proration.

6. Consent and Waiver. The Agent and Lenders hereby consent to the Transactions
and waive any Defaults or Events of Default existing as of the date hereof
(“Potential Default”) as a result of the Transactions.

7. Amendment of Pledge. The Agent and Lenders hereby agree that, as of the
Effective Date, the Pledge Agreement dated as of August 14, 2009 by Rand
Worldwide Foreign Holdings, Inc., a Delaware corporation (f/k/a Rand Worldwide,
Inc.), in favor of Agent shall be amended such that the Equity Interests in Rand
Worldwide U.S. shall no longer constitute Pledged Collateral.

8. Termination of Guarantees. The Agent and Lenders hereby agree that the
following agreements are terminated effective as of the Effective Date: (a) that
certain Amended and Restated Guaranty and Suretyship Agreement dated as of
July 23, 2010 by Ampersand 2001 Limited Partnership in favor of Agent and
Lenders; (b) that certain Amended and Restated Guaranty and Suretyship Agreement
dated as of July 23, 2010 by Ampersand 2006 Limited Partnership in favor of
Agent and Lenders; and (c) Amended and Restated Guaranty and Suretyship
Agreement dated as of July 23, 2010 by Ampersand 2001 Companion Fund Limited
Partnership in favor of Agent and Lenders.

9. Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective upon the date of satisfaction of the following conditions precedent
(“Effective Date”) (all documents to be in form and substance reasonably
satisfactory to Agent and Agent’s counsel):

(a) Agent shall have received this Amendment fully executed by the Borrowers.

(b) Agent shall have received an Amended and Restated Revolving Credit Note
fully executed by Rand Subsidiary.

(c) Agent shall have received a Pledge Agreement pursuant to which the Equity
Interests of Joining Borrower are pledged to Agent by Rand Worldwide, Inc., a
Delaware corporation, (“Rand Worldwide”) as security for the Obligations.

(d) Agent shall have received Joining Borrower’s state certified Certificate of
Incorporation and Joining Borrower’s Bylaws, certified by an officer of Joining
Borrower.

(e) Agent shall have received an incumbency certificate for Joining Borrower
identifying all authorized officers with specimen signatures.

(f) Agent shall have received a copy of the resolutions in form and substance
reasonably satisfactory to Agent, of the board of directors, managers or members
of each Borrower, as applicable, authorizing the execution and delivery of, and
the performance of such Borrower’s obligations under, this Amendment and any
related agreements, in each case certified by an officer of such Borrower, as of
the Effective Date; and each such certificate shall state that the resolutions
thereby certified have not been amended, modified, revoked or rescinded as of
the date of such certificate.

(g) Agent shall have received the results of the Uniform Commercial Code,
judgment and state and federal tax lien searches against Joining Borrower
showing no Liens on any of the assets or property of Joining Borrower.

(h) Agent shall have received a good standing certificate for Joining Borrower
dated not more than thirty (30) days prior to the date of this Amendment, issued
by the Secretary of State of the jurisdiction of incorporation of Joining
Borrower.

(i) Agent shall have received an opinion from Edwards Angell Palmer & Dodge LLP
concerning Joining Borrower and its execution, delivery and performance of the
Loan Agreement and the Other Documents to which it shall be party, satisfactory
to Agent and dated as of the Fourth Amendment Closing Date.

(j) Agent shall have received such other agreements, documents or information as
requested by Agent in its reasonable discretion.

10. Post-Closing Conditions. Within ten (10) days of the Effective Date, Agent
shall have received all original stock certificates accompanied by stock powers,
assignments in blank or other instruments of transfer evidencing all Equity
Interests held by Rand Worldwide in the Joining Borrower, all in form and
substance reasonably satisfactory to Agent.

11. Further Assurances. Each Borrower hereby agrees to take all such actions and
to execute and/or deliver to Agent and Lenders all such documents, assignments,
financing statements and other documents, as Agent and Lenders may reasonably
require from time to time, to effectuate and implement the purposes of this
Amendment.

12. Payment of Expenses. Borrowers shall pay or reimburse Agent and Lenders for
its reasonable attorneys’ fees and expenses in connection with the preparation,
negotiation and execution of this Amendment and the documents provided for
herein or related hereto.

13. Reaffirmation of Loan Agreement. Except as modified by the terms hereof, all
of the terms and conditions of the Loan Agreement, as amended, and all other of
the Existing Financing Agreements are hereby reaffirmed and shall continue in
full force and effect as therein written.

14. Confirmation of Indebtedness. Borrowers confirm and acknowledge that as of
the close of business on December 27, 2010, US Borrowers were indebted to Agent
and Lenders for the Advances under the Loan Agreement without any deduction,
defense, setoff, claim or counterclaim, of any nature, in the aggregate
principal amount of $3,905,245.43, due on account of Revolving Advances and
$195,000 on account of undrawn Letters of Credit, Foreign Borrower was indebted
to Agent and Lenders for the Advances under the Loan Agreement without any
deduction, defense, setoff, claim or counterclaim, of any nature, in the
aggregate principal amount of $0, plus in each case all fees, costs and expenses
incurred to date in connection with the Loan Agreement and the Other Documents.

15. Acknowledgment of Guarantors. By execution of this Amendment, each Guarantor
hereby covenants and agrees that its Guaranty shall remain in full force and
effect and shall continue to cover all of the Borrowers’ Obligations to Agent
and Lenders in accordance with its respective Guaranty.

16. Miscellaneous.

(a) Third Party Rights. No rights are intended to be created hereunder for the
benefit of any third party donee, creditor, or incidental beneficiary.

(b) Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.

(c) Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.

(d) Governing Law. The terms and conditions of this Amendment shall be governed
by the laws of the State of Illinois.

(e) Counterparts. This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile or pdf transmission shall be deemed to be an original signature
hereto.

[SIGNATURES TO APPEAR ON FOLLOWING PAGE]

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

BORROWERS:

          RAND WORLDWIDE SUBSIDIARY, INC. By:   /s/ Lawrence Rychlak
     
   
Name:
  Lawrence Rychlak



    Title: President and Chief Financial Officer

          RAND A TECHNOLOGY CORPORATION By:   /s/ Lawrence Rychlak
     
   
Name:
  Lawrence Rychlak



    Title: President and Chief Financial Officer

      PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent

By:
  /s/ John M. Cunningham
 
   



    Name: John M. Cunningham
Title: Vice President

GUARANTORS:

RAND WORLDWIDE FOREIGN HOLDINGS, INC.

          By:   /s/ Lawrence Rychlak
     
   
Name:
  Lawrence Rychlak



    Title: President and Chief Financial Officer

